UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1124



STEVE NOPPENBERGER,

                                              Plaintiff - Appellant,

          versus


NORTHROP GRUMMAN CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-1742-JFM)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Noppenberger, Appellant Pro Se. James Joseph Kelley, II,
Victoria E. Houck, MORGAN, LEWIS & BOCKIUS, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steve Noppenberger appeals the district court’s orders dis-

missing the majority of his claims, granting summary judgment in

favor of the Defendant as to his remaining claim, and denying his

motions to withdraw judgment and to compel disclosure or discovery

in his employment discrimination action. We have reviewed the rec-

ord and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Noppenberger v. Northrop v. Grumman Corp., No. CA-98-1742-JFM (D.

Md. Dec. 23 & Mar. 25, 1999; Jan. 4, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2